Exhibit 10.8
Williams Partners GP LLC
Director Compensation Policy
Adopted November 29, 2005
Revised January 26, 2009
Compensation of Directors
Members of the Board of Directors (the “Board”) of Williams Partners GP LLC (the
“Company”) who are also officers or employees of affiliates of the Company shall
receive no additional compensation for serving on the Board or Board committees.
I. Annual Compensation Package
Subject to adjustment as provided in Section IV below, for their service on the
Board for the period beginning on August 22 of each year and ending on August 21
of the following year (“Annual Compensation Period”), directors who are not
officers or employees of the Company or its affiliates (each a “Non-Employee
Director” and collectively “Non-Employee Directors”) shall receive the following
annual compensation package (“Annual Compensation Package”):

  1.   $75,000 cash; and     2.   $5,000 cash each for service on the conflicts
and audit committees of the Board.

Subject to the provisions of Section IV below, annual cash compensation amounts
shall be paid as of August 22.
II. Conflicts Committee Fees
In addition to the Annual Compensation Package, each Non-Employee Director
serving as a member of the conflicts committee shall receive $1,250 cash for
each conflicts committee meeting where the member is present, minutes have been
recorded, and substantive business was conducted at the meeting (“Conflicts
Committee Fee”).
Conflicts Committee Fees shall be paid on August 22 and February 1 each year for
qualifying meetings held during the preceding months. To enable timely payment
of meeting fees, a schedule detailing the number of qualifying meetings held, as
well as the members present at each meeting, will be provided to the Company’s
corporate secretary no later than August 7 and January 15 of each year.
III. Other Compensation
In addition, each Non-Employee Director shall receive the following for service
on the Board:

 



--------------------------------------------------------------------------------



 



  1.   for a person first elected as a Non-Employee Director after September 16,
2005, a one-time payment of $25,000 cash on the date of election to the Board;
and     2.   reimbursement for reasonable out-of-pocket expenses incurred in
connection with attending Board and committee meetings and attending education
programs relevant to their duties as members of the Board.

IV. Interim Payment and Grant Dates and Proration

  1.   Interim Payment and Grant Dates.         A person who first becomes a
Non-Employee Director after August 22 and prior to December 1 shall receive the
full Annual Compensation Package for such Annual Compensation Period paid as of
December 15.         A person who first becomes a Non-Employee Director on or
after December 1 and on or before February 28 shall receive a prorated Annual
Compensation Package for such first Annual Compensation Period paid as of
March 15.         A person who first becomes a Non-Employee Director on or after
March 1 and prior to August 22 shall receive a prorated Annual Compensation
Package for such first Annual Compensation Period paid as of August 22.     2.  
Proration.         The amount of cash compensation for a prorated Annual
Compensation Package shall be the product of the aggregate annual cash
compensation amount applicable to such Non-Employee Director as set forth in
Section I above multiplied by a fraction, the numerator of which is the number
of full and fractional calendar months elapsing between the date such person
first becomes a Non-Employee Director and the following August 21 and the
denominator of which is 12.

V. Other Provisions
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Williams Partners GP LLC Long-Term Incentive Plan, as amended
(the “Plan”).

 